Judge Timmons-Goodson
dissenting.
I do not agree that a genuine issue of material fact is presented in this case on the question of agency. I would affirm summary judgment for the defendant.
“The term ‘agency’ means a fiduciary relationship by which a party confides to another the management of some business to be transacted in the former’s name or on his account, and by which such other assumes to do the business and render an account of it.” 3 Am. Jur. 2d Agency § 1 (1986). “[0]ne of the prime elements of an agency relationship is the existence of some degree of control by the principal over the conduct and activities of the agent.” 3 Am. Jur. 2d Agency § 2 (1986).
*480In the case at bar, plaintiffs allege that Cowee (a corporation) is the agent of Rodwell (an individual). However, this is not possible under these facts as a corporation is “an artificial being” with its existence and purpose determined by its charter, bylaws and articles of incorporation. 18 Am. Jur. 2d Corporations § 1 (1985). While plaintiffs allege that Cowee is “used by Rodwell to fund his personal business obligation,” they fail to allege or prove that the stated purpose, as articulated in Cowee’s charter, bylaws or articles of incorporation, was to be an agent of Rodwell.
It appears that for his own personal reasons, Rodwell chose to funnel the excess payments on the First Union Loan through the Cowee Corporation. The fact that Rodwell avers that Cowee was acting as his agent and alter ego in making the payments on the First Union Loan, or that Cowee is wholly owned by Rodwell is not enough to give rise to an agency relationship. Indeed, Rodwell has failed to come forth with any evidence that would permit such a determination.
I would affirm the entry of summary judgment for the defendant. In all other respects, I concur with the majority.